79 F.3d 1142
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patricia A. ROSS, Plaintiff--Appellant,v.INCO ALLOYS INTERNATIONAL, INCORPORATED, Defendant--Appellee.
No. 95-1838.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1995.Decided March 19, 1996.

Patricia A. Ross, Appellant Pro Se.
John Earl Jenkins, Jr., JENKINS, FENSTERMAKER, KRIEGER, KAYES & FARRELL, Huntington, West Virginia, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order granting Appellee partial summary judgment and dismissing her claims of employment discrimination on partial summary judgment and after a bench trial.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Ross v. Inco Alloys International, Inc., No. CA-92-192-3 (S.D.W. Va.  Dec. 5, 1994;  Apr. 4, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED